*247Nos toca resolver si un grupo de personas, en vías de inscribirse como partido político por petición, tiene derecho a obtener —mediante pago— copia de las listas electorales.
I — I
El 26 de mayo de 1998, el llamado Partido de Acción Civil (en adelante P.A.C.), una agrupación que está procu-rando obtener los endosos necesarios para quedar inscrita como partido por petición, solicitó a la Comisión Estatal de Elecciones (en adelante C.E.E.) que le suministrara copia de las listas electorales, según definidas en el Art. 1.003(21) de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3003. En específico, el P.A.C. solicitó que las listas se suministrasen en “CD ROM o en cintas compatibles con los programas de Access o Excel”. La C.E.E. denegó esta soli-citud, pero le informó al P.A.C. que podía examinar las listas en cuestión en la secretaría de dicho organismo.
Inconforme con esta determinación de la C.E.E., el 10 de junio de 1998 el P.A.C. presentó una solicitud de revisión ante el Tribunal de Primera Instancia, mediante la cual pidió que se revocara la determinación referida. Reiteró, además, su solicitud de que las listas electorales le fueran entregadas en CD rom o en cintas compatibles con los pro-gramas de informática Access o Excel.
El 10 de julio de 1998, el Tribunal de Primera Instancia dictó sentencia y concluyó que el P.A.C. no tenía derecho a las listas referidas. Dictaminó que por constituir dichas listas parte del Registro Electoral, la C.E.E. estaba impe-dida de suministrar copia de éstas a persona alguna, por disposición de la propia Ley Electoral de Puerto Rico. Pos-teriormente, sin embargo, ante una moción de reconsidera-ción presentada por el P.A.C., el tribunal de instancia dictó sentencia enmendada el 16 de septiembre de 1998 y revocó su decisión anterior. Resolvió que conforme a lo resuelto en Com. Electoral P.I.P. v. C.E.E., 139 D.P.R. 48 (1995), las *248listas electorales son documentos públicos y la C.E.E. es-taba obligada a proveer copia de éstas al P.A.C., una vez determinase su costo, si alguno.
La C.E.E., a su vez, solicitó reconsideración de dicha sentencia enmendada. El foro de instancia, mediante reso-lución emitida el 23 de noviembre de 1998, denegó la reconsideración. Reiteró que la lista final de electores es un documento público, distinto al Registro Electoral, y que conforme a ello, el RA.C. tiene derecho a dicha lista, por ser una persona con particular interés según la Ley Electoral de Puerto Rico.
Contra la sentencia enmendada y la resolución referida, la C.E.E. presentó una petición de certiorari ante el Tribunal de Circuito de Apelaciones. Mediante resolución emi-tida el 22 de enero de 1999, y notificada el 28 del mismo mes, el foro apelativo confirmó el dictamen del tribunal de instancia y adoptó por referencia los fundamentos formu-lados por éste. La moción de reconsideración presentada por la C.E.E. fue declarada no ha lugar el 16 de febrero de 1999.
Ante la decisión adversa del foro apelativo, el 25 de fe-brero de 1999 la C.E.E. interpuso el presente recurso ante nos y planteó lo siguiente como único señalamiento de error:
Erraron tanto el TCA como el TPI al interpretar el Art. 1008 de la Ley Electoral y resolver que cualquier persona con particular interés tiene derecho, y la CEE viene obligada, a proveer copia de la Lista Final de Electores.
El 26 de febrero de 1999, emitimos una orden mediante la cual requerimos a la parte recurrida inter alia que ex-presara su punto de vista sobre los siguientes tres asuntos:
(1) ¿Qué personas tienen interés suficiente para obtener las listas en cuestión?;
(2) ¿Qué información deben contener las listas referidas?, y
*249(3) ¿Qué pago, si alguno, debe fijársele a los interesados para la obtención de dichas listas?
Resolución de 26 de febrero de 1999, pág. 1.
El 10 de marzo de 1999 la recurrida compareció me-diante escrito en cumplimiento de orden. Con el beneficio de la comparecencia de ambas partes, procedemos a resolver.
i — i h-H
La C.E.E. ha presentado varias alegaciones para justi-ficar su posición de que el P.A.C. no tiene derecho a las listas electorales en cuestión. Aduce que las listas que in-teresa el P.A.C. forman parte integral del Registro Electoral, y que por ello están sujetas a la prohibición en cuanto a su diseminación que la Ley Electoral de Puerto Rico dis-pone respecto al propio Registro Electoral. Más aún, alega la C.E.E. que aun si dichas listas se pudiesen considerar como documentos públicos, y por tanto exentas de la pro-hibición aludida, no existe obligación de parte de la C.E.E. de proveer copias de dichas listas a personas interesadas, ya que su obligación bajo la Ley Electoral de Puerto Rico se limita a permitir que tales listas sean examinadas por los interesados. Finalmente, aduce la C.E.E. que el P.A.C., como partido en proceso de inscripción, no tiene el derecho a las listas electorales que tienen los partidos políticos inscritos.
No tiene razón la C.E.E. en sus planteamientos. Veamos.
l — l h-i i — i
Dos de las tres alegaciones formuladas ante nos por la C.E.E. nos causan sorpresa. Ello, porque se trata de asuntos que ya habíamos resuelto de modo claro en nuestra reciente decisión en Com. Electoral P.I.P. v. C.E.E., *250supra. En dicha decisión señalamos, en primer lugar, que aunque las listas electorales se confeccionan mediante in-formación que surge del Registro Electoral, dichas listas son distintas a éste, debido a que tienen un contenido mu-cho más limitado que el del Registro Electoral. Concreta-mente, señalamos lo siguiente en Com. Electoral P.I.P. v. C.E.E., supra, págs. 57-58:
“Este Registro Electoral ... se trata de un registro o expediente primario contentivo de toda la información relacionada con la inscripción de un elector en Puerto Rico. Tiene el carácter de un expediente e incluye las peticiones de inscripción, las llamadas tarjetas electorales, además de otras formas de compilación de los datos contenidos en las peticiones. Las peticiones de inscrip-ción, a su vez, contienen la siguiente información personal del peticionario: (a) su nombre y apellidos, paterno y materno; (b) nombre del padre y de la madre; (c) sexo, color de ojos y esta-tura; (d) lugar de nacimiento, que indique el municipio; (e) fe-cha de nacimiento; (f) si es ciudadano de Estados Unidos; (g) estado civil y, de ser casado, el nombre y los apellidos legales de su cónyuge; (h) domicilio; (i) dirección postal; (j) su firma o marca, o la de la persona que lo haga a su ruego, si éste no sabe firmar o no pudiere hacerlo; (k) copia del acta de nacimiento. ...
De otro lado, nos parece razonable que la C.E.E., al mismo tiempo que como custodio posee un expediente de toda la infor-mación personal relacionada con cada elector, tenga disponible además un listado más sencillo con el propósito de ser utilizado en la mecánica de los procesos electorales". (Enfasis suplido.)
Este “listado más sencillo” aludido antes es, como seña-láramos expresamente en Com. Electoral P.I.P v. C.E.E., supra, la llamada “Lista Final de Electores”, que sólo con-tiene información relativa al nombre, la dirección, y el nú-mero de tarjeta electoral del elector inscrito, así como el precinto y la unidad electoral al cual éste pertenece.
En segundo lugar, en Com. Electoral P.I.P. v. C.E.E., supra, resolvimos de manera expresa y patente que el legislador, de manera justificada, había querido proteger la intimidad del elector al prohibir que se suministrara copia del Registro Electoral a persona alguna. Sin embargo, resolvimos de igual modo que el listado más sencillo *251antes aludido, la llamada “Lista Final”, era, en cambio, un documento público por disposición de la propia Ley Electoral de Puerto Rico(1), y que “la difusión pública de las listas de votantes en el contexto del proceso electoral”, id., pág. 59, e incluso la entrega de dicha lista a personas interesa-das, no infringía el derecho a la intimidad de los electores. En particular, aprobamos en Com. Electoral P.I.P. v. C.E.E., supra, que este listado sencillo fuese vendido al Partido Demócrata de Puerto Rico. Señalamos, entonces, que:
Las listas que el Presidente de la C.E.E. autorizó vender al Partido Demócrata son similares a las que [la Ley Electoral] ordena a la C.E.E. entregar a cada partido político local con sesenta (60) días de anticipación a las elecciones generales y que son ampliamente distribuidas en los procesos electorales. No se trata, como alega la parte apelante, de la venta del Re-gistro Electoral con el historial personal de cada elector que está vedada por la Ley Electoral de Puerto Rico. Por lo tanto, fue correcta la determinación del tribunal de instancia al des-estimar el planteamiento de ilegalidad de la venta. Com. Electoral P.I.P. v. C.E.E., supra, pág. 60.
En efecto, la propia Ley Electoral de Puerto Rico delega en el Presidente de la C.E.E. la facultad de vender los impresos que prepare o mande a imprimir la C.E.E. Art. 1.011(n) de la Ley Electoral de Puerto Rico, 16 *252L.P.R.A. sec. 3007(n). A tenor de esta facultad, la C.E.E. estableció un Reglamento para la venta de documentos, materiales e impresos de naturaleza electoral, aprobado el 5 de junio de 1990. En dicho reglamento, se dispone que los siguientes documentos estarán disponibles para la venta al público:
1. Leyes Electorales
2. Mapas electorales, fotocopias de libros, folletos, dibujos, planos, papeletas modelo y documentos no exceptuados por este Reglamento o por la Ley Electoral de Puerto Rico.
3. Publicaciones tales - como: reglamentos o libros de estadísticas.
4. Cinta magnetofónicas, video cintas, películas, fotografías que no sean retratos ni negativos de los electores tomados al cumplimentar una petición de inscripción .... (Enfasis suplido).
En resumen, pues, a la luz de nuestra decisión en Com. Electoral P.I.R v. C.E.E., supra, y de la legislación y regla-mentación citadas antes, es evidente que no tiene razón la C.E.E. al alegar que las listas electorales no pueden ser diseminadas públicamente, y al alegar que no tiene auto-ridad para vender dichas listas. Pasemos entonces a consi-derar si entidades como el P.A.C. tienen derecho a adquirir tales listas, como pudo hacerlo antes el Partido Demócrata de Puerto Rico.
IV
La C.E.E. argumenta que la decisión en Com. Electoral P.I.P. v. C.E.E., supra, es distinguible del caso de autos porque allí se trataba de un partido político ya inscrito, mientras que aquí se trata de un partido en proceso de inscripción. Alega que suministrarle copia de las listas al P.A.C. sería equipararlo a un partido político. No tiene ra-zón la C.E.E. Nótese, en primer lugar, que la propia Ley Electoral de Puerto Rico le da acceso a los documentos pú-blicos de la C.E.E. a “cualquier persona interesada”. Tal designación evidentemente incluye grupos como el P.A.C. *253que necesitan dichas listas para poder llevar a cabo eficaz-mente la legítima labor de inscribir su entidad como nuevo partido político por petición.
Además, desde 1960 hemos reconocido el interés particular, de origen constitucional, que poseen los partidos en vías de inscripción. En Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960), resolvimos que estos partidos tienen un interés especial, distinto del interés general que pueda tener cualquier ciudadano. A pesar de que Dávila v. Superintendente de Elecciones, supra, fue resuelto bajo la anterior ley electoral, nuestras expresiones allí sobre el interés de los partidos en proceso de inscripción continúan teniendo vigencia hoy día:
Su interés de inspeccionar y copiar las listas ... no es producto de la mera curiosidad o del deseo de entorpecer las labores de un organismo oficial, sino que nace de sus responsabilidades como organizadores y directores de un partido político en pro-ceso de inscripción y se asienta, por consiguiente, en el derecho fundamental a la selección de candidatos y a la organización electoral protegido plenamente por la Constitución y las leyes del país y que constituye una de las garantías básicas de la democracia política. (Enfasis suplido.) Dávila v. Superintendente de Elecciones, supra, pág. 275.
Es evidente que, al amparo de la Constitución de Estados Unidos, así como de nuestra propia Constitución, las agrupaciones políticas nuevas tienen derecho a procurar medios razonables para convertirse en partidos para fines electorales, tanto bajo el derecho fundamental al voto como del derecho fundamental de asociación. Ello, porque de otra forma una parte del electorado se vería privado de ejercer su derecho al voto y su derecho a organizarse políticamente. Sobre el particular, el Tribunal Supremo de Estados Unidos ha resuelto que:
A burden that falls unequally on new or small political parties or on independent candidates impinges, by its very nature, on associational choices protected by the First Amendment. It discriminates against those candidates and —of particular im*254portance— against those voters whose political preferences lie outside the existing political parties.By limiting the opportunities of independent-minded voters to associate in the electoral arena to enhance their political effectiveness as a group, such restrictions threaten to reduce diversity and competition in the marketplace of ideas. Historically political figures outside the two major parties have been fertile sources of new ideas and new programs; many of their challenges to the status quo have in time made their way into the political mainstream. In short, the primary values protected by the First Amendment “a profound national commitment to the principle that debate on public issues should be uninhibited, robust, and wide-open,” New York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964)—are served when election campaigns are not monopolized by the existing political parties. (Enfasis suplido y escolio omitido.) Anderson v. Celebrezze, 460 U.S. 780, 793-794 (1983). Véanse, también: Norman v. Reed, 502 U.S. 279 (1992); Illinois Elections Bd. v. Socialist Workers Party, 440 U.S. 173 (1979); Williams v. Rhodes, 393 U.S. 23 (1968).
De modo similar, al amparo de la Constitución del Estado Libre Asociado de Puerto Rico, nosotros mismos he-mos reconocido lo siguiente, en P.R.P. v. E.L.A., 115 D.P.R. 631, 637-640 (1984):
Hoy en día no se discute cómo las Secs. 1 y 2 de la Carta de Derechos le imponen a la Asamblea Legislativa unas limitacio-nes al ejercicio de su amplia facultad para reglamentar la for-mación de los partidos políticos. ...
El principio igualitario expuesto intenta disuadir que en de-terminada época un partido, que controla mayoritariamente los poderes ejecutivo y legislativo, o lo comparta con otro —me-diante anuencia o consenso— limite el nacimiento de otros partidos. ...
Como principio general aquella legislación que tienda a hacer onerosa y afectar negativa y sustancialmente las potencialida-des de los partidos contrarios minoritarios o los partidos nue-vos, o a crear situaciones de inferioridad, puede ser susceptible de impugnación constitucional.
La justificación de este enfoque es evidente. En nuestra de-mocracia los partidos políticos son indispensables para su funcionamiento. Están investidos de poderes cuasi gubernamentales. Constituyen el vehículo de expresión colec-tiva ciudadana para canalizar pacíficamente las distintas ten-dencias políticas e intereses de los varios sectores de opinión *255del país. Como tales, formulan programas de administración y promueven candidatos a puestos políticos. ...
... Los partidos políticos son movimientos que aglutinan in-tereses ciudadanos. El respaldo necesario para inscribir y con-ferir franquicia oficial a un partido por petición, de por sí es suficiente para que surta efecto plenario esa condición. Negar ab initio esa igualdad es rehusar reconocer esa realidad.
Por otro lado, en virtud del principio de igualdad electoral inmerso en nuestra Constitución, P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995), P.R.P v. E.L.A., supra, la C.E.E. tendría que demostrar que existe un interés preeminente del Estado que justifique negarle al P.A.C. lo que ya antes le concedió al Partido Demócrata. La C.E.E. no ha señalado tal interés, y no creemos que éste existe. Igual que lo ha hecho el Tribunal Supremo de Estados Unidos, consideramos que constituye una violación de la igual protección de las leyes que, sin una justificación apremiante, se le dé a una agrupación política en proceso de inscripción un trato desigual al otorgado a un partido ya inscrito respecto a asuntos como el que aquí nos concierne. Para sostener una medida que restrinja el acceso a la papeleta de ■ un nuevo partido político, el Supremo federal ha requerido la demostración de
“a corresponding interest sufficiently weighty to justify the limitation ... [and] any severe restriction to be narrowly drawn to advance a state interest of compelling importance. Norma v. Reed, supra, págs. 288-289.
Tal demostración también es requerida por nuestra propia Constitución, y la C.E.E. no la ha hecho. Por el contrario, el P.A.C., como partido político en vías de inscripción, tiene un interés legítimo en obtener copia de una lista electoral similar a la que la Comisión entrega a cada partido político inscrito con anticipación a las elecciones generales. —Art. 5.013 (16 L.P.R.A. sec. 3212a)— y sobre todo, similar a la que la C.E.E. vendió al Partido Demócrata, con nuestra aprobación en Com. Electoral P.I.P. v. *256C.E.E., supra. Esta lista solamente contiene información relacionada con el nombre, dirección, número de tarjeta electoral, precinto y unidad electoral del votante. Resolve-mos, pues, que la C.E.E. debe proveer al P.A.C. copia de la lista solicitada, una vez determine y obtenga el pago de su costo razonable de acuerdo con el procedimiento ya esta-blecido para la venta de documentos electorales.
V
Por los fundamentos expresados antes, procede que se expida el recurso y se confirme la sentencia dictada por el Tribunal de Circuito de Apelaciones.

Se dictara sentencia de conformidad.

El Juez Asociado Señor Negrón García concurrió con una opinión escrita.
— O —

 El Art. 1.008 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3016, dis-pone que:
“Salvo que otra cosa se disponga en este subtítulo, todos los récord, escritos, documentos, archivos y materiales de la Comisión serán considerados como docu-mentos públicos y podrán ser examinados por cualquier [c] omisionad [o] o persona interesada. No obstante lo dispuesto, y salvo lo que más adelante se dispone para las papeletas de muestra o modelo, la Comisión no suministrará o proveerá a persona alguna copias del Registro Electoral o de las tarjetas de identificación electoral, pa-peletas, actas de escrutinio o las hojas de cotejo oficiales que hayan de utilizarse en una elección. Las peticiones de inscripción serán consideradas documento privado y solamente podrán solicitar copias de las mismas el inscrito o su representante, los Comisionados Electorales, la Comisión Estatal de Elecciones y sus organismos ofi-ciales o cualquier Tribunal de Justicia que en el desempeño de sus funciones a tenor con las disposiciones de esta ley lo requiera].]
“Los Comisionados Electorales tendrán derecho a solicitar copia de los docu-mentos de la Comisión y éstos se expedirán libre de costo y dentro de los diez (10) dias siguientes a la solicitud.”